— In a no-fault arbitration proceeding, the petitioner appeals from an order of the Supreme Court, Kings County, dated September 24, 1980, which denied his motion for judicial approval of the resignation of Daniel Castoria as arbitrator in a pending arbitration proceeding. Order affirmed, with $50 costs and disbursements. The arbitrator’s bare statement, in his affirmation, that he has “inadvertently already pre-judged this case”, is not an adequate basis for his recusal. An arbitrator may not avoid his sworn duty to make a just award absent an assertion that his alleged bias is based on anything other than his exposure to the facts of the case before him. Mollen, P. J., Cohalan, Margett and O’Connor, JJ., concur.